Title: To James Madison from Peter Gansevoort, 29 November 1811
From: Gansevoort, Peter
To: Madison, James


Sir
Fredericktown Maryland November 29th. 1811.
At a meeting of the members of the General Court Martial constituted for the trial of Brigadier General Wilkinson, it was decided that you should be informed of the difficulties the court has to struggle with.
On the 6th instant being apprised by the Judge advocate, as well as by the accused, that they had no further evidence to produce, the court adjourned to afford an opportunity for the accused to prepare his denfence [sic]; in the mean time two witnesses arrived from the lower Mississippi, whose testimony was duly taken and recorded. The court exhausted all the evidence on the 23d instant. The accused has declared that he is now ready to deliver his defence, but the court cannot regularly proceed owing to the absence of the citizen who has been appointed its Judge advocate.
The officers composing the court feel assured, sir, that you will cause a successor to be appointed, and particularly one over whom the court can have a proper controul, or signify your pleasure that I may exercise the power given by the 21st. section of the act fixing the military peace establishment of the United states.
The want of a Judge Advocate has already more than once arrested our proceedings, thereby occasioning a waste of time and expense, alike injurious to the public purse, to say nothing of our own pecuniary resources and the dignity of the Court.
The great interest that a long train of circumstances appears to have excited in the public mind; the repeated examinations of these before the representative council of the Nation; the reference of the whole of them to this General Court Martial for a final, full and equitable decision, must justify the most solemn and regular proceeding as well as the most accurate and independent judgement in the case; And sir, I trust this sentiment will serve as an ample apology for the liberty taken in thus addressing you. In hopes of being honoured with an answer on or before the fourth day of December I have adjourned the Court to Thursday the fifth. With sentiments of profound respect I have the honor to be, sir, Your most obedient servant.
P. Gansevoort Brigr Genl. President
